

[logo.jpg]


September 4, 2009


Mr. William W. Kelly, Jr.
Mr. Alvin Kirk
Classic Oil & Gas Resources, Inc.
416 West Brannon Road
Nicholasville, KY  40356


Re:
Letter of Intent to Acquire Certain Classic Assets in Boone, Logan,McDowell,
Mingo, and Wyoming Counties, West Virginia



Dear Bill and Alvin:


This letter is submitted on behalf of Velocity Energy Partners LP, by Velocity
Energy Limited LLC, its General Partner (individually or collectively,
"Velocity"), to enter into a Transaction (as defined below) with Classic Oil &
Gas Resources, Inc. ("Classic"), with any of Velocity and Classic being
individually referred to herein as a “Party” or collectively as the “Parties”,
to acquire the Classic Assets (as defined below), subject to the following terms
and conditions:


1.
TRANSACTION.   The Parties intend that Classic will sell to Velocity, and
Velocity will purchase, by means of an asset sale to be held on or about
September 10, 2008, or as otherwise mutually agreed (the “Closing”), the
following Classic Assets:



A.       (1)         50% WORKING INTERESTS: Fifty Percent (50%) of Classic’s
working interests in the active, open, shut-in, or temporarily abandoned (but
not plugged and abandoned) proved, developed, producing (“PDP”) oil or gas wells
and proved, developed, non-producing and behind pipe wells (“PDNP & BP”), which
Fifty Percent (50%) interests are set forth and identified on the schedules
attached hereto as Exhibits A-1 and A-2, respectively, and made a part hereof,
except for wells in which Summit Highwall Mining Services, Inc. (“Summit”) has
contracted with Classic to purchase certain additional interests proportionate
to its respective working interest percentages, which wells are identified on
the schedule attached hereto as Exhibit A-3 and made a part hereof (“Summit
Wells”) in which Velocity will acquire 50% of Classic’s working interest
remaining after any such acquisition by Summit (individually or collectively,
50% of such working interests identified on Exhibits A-1, A-2, and A-3
constitute the “50% Working Interests”); and

 
 

--------------------------------------------------------------------------------

 


(2)       100% WORKING INTERESTS:  One Hundred Percent (100%) of Classic’s
working interests in the active, open, shut-in, or temporarily abandoned (but
not plugged and abandoned) proved, developed, producing (“PDP”) oil or gas wells
and proved, developed, non-producing and behind pipe wells (“PDNP & BP”)
identified on the schedules attached hereto as Exhibit A-4 and A-5,
(individually or collectively, such working interests constitute the “100%
Working Interests” and the 100% Working Interests and the 50% Working Interests,
individually or collectively, constitute the “Acquired Working Interests”);


B.       OTHER CONTRACTUAL OR PROPERTY RIGHTS AND OBLIGATONS:   In granting to
Velocity the Acquired Working Interests, the parties understand that there shall
also be conveyed to Velocity at Closing, and Velocity shall assume, such
contractual and property rights and obligations  as are derivative from
post-Effective Date ownership of the Acquired Working Interests, to the extent
Classic would have received or assumed such contractual and property rights and
obligations had it retained, and not conveyed, such Acquired Working Interests
(exclusive of, but not limited to (i) any contractual or property rights and
obligations as operator of the Wells relating to the 50% Working Interests, to
the extent such may be deemed derivative from such 50% Working Interests (under
which Classic shall continue as the sole operator), (ii) contractual or property
rights and obligations as operator of the Wells relating to the 100% Working
Interests, to the extent such may also be deemed derivative from such 100%
Working Interests (under which Classic shall not continue as the operator but
cannot convey the such contractual or property rights and obligations); (iii)
any other contractual or property rights and obligations derived from being the
operator of any Wells relating to the Acquired Interests, to the extent such may
also be deemed derivative from such Acquired Working Interests and (iv) any
contractual or property rights and obligations to the extent such was earned by,
accrued to the benefit of or was transferred to Classic prior to the Effective
Date), as well as  such contractual or property rights and obligations more
fully described in Paragraph 7 hereof (individually or collectively, the “Other
Contractual or Property Rights and Obligations”); and


C.        DOCUMENTATION AND DATA:  All originals (with respect to 100% Working
Interests) or copies (with respect to 50% Working Interests) of its contracts,
licenses, permits, seismic and other technical data, maps, logs, well files,
books and records, and other information and materials relating to such Acquired
Working Interests (collectively the “Documentation and Data”).

 
2

--------------------------------------------------------------------------------

 


 
Individually or collectively, the 50% Working Interests, the 100% Working
Interests, the Other Contractual or Property Rights and Obligations and the
Documentation and Data constitute the “Classic Assets”, all of which shall
conveyed at the Closing (the "Transaction") free and clear of all liens and
encumbrances, except for usual and customary liens and encumbrances deemed to be
Permitted Encumbrances, and any preferential rights of purchase by third
parties.  Except as may be otherwise expressly provided for in this letter,
Classic retains all rights to any other assets or property of Classic,
including, but not limited to, interests in other wells, other leasehold
interests, royalty interests, easements, wellhead facilities and other oilfield
equipment, gathering and transportation facilities and equipment, vehicles and
other property whether real, personal or mixed.



2.
EFFECTIVE DATE.   The effective date and time of the Transaction shall be 12:01
A.M., July 1, 2009 ("Effective Time").



3.
DETERMINATION AND PAYMENT OF ADJUSTED PURCHASE PRICE.



 
A.  PURCHASE PRICE ADJUSTMENTS:   The Purchase Price shall be adjusted for usual
and customary adjustments at Closing (“Closing Adjustments”) and post-Closing
(“Post-Closing Adjustments”) including adjustments (i) reflecting the allocation
of proceeds from the sale of hydrocarbons accruing to Classic as a working
interest owner of the Classic Assets, and other income and revenue
(collectively, “Revenues”) as well as all expenses and other liabilities
associated with the Classic Assets (collectively, "Liabilities") on a "my watch,
your watch" basis with Classic being entitled to and assuming all Revenues and
Liabilities accruing prior to the Effective Time, and Velocity being entitled to
and assuming all Revenues and Liabilities accruing on and after the Effective
Time, all of which benefits and obligations shall be assumed at Closing and (ii)
in the event any preferential rights of purchase by third parties are exercised
with respect to any proposed Acquired Working Interest, the Transaction will
continue to a Closing, provided, however, that the Purchase Price will be
reduced, proportionately, based on the reduced percentage of the Acquired
Working Interests to be conveyed to Velocity and the respective reserve
valuations for such reduced Acquired Working Interests based on the Wright &
Company runs dated 03-06-09 and made available to the Parties.


 
3

--------------------------------------------------------------------------------

 


 
B.  ADJUSTED PURCHASE PRICE:



 
The total amount payable to Classic from the Purchase Price as set forth in
Paragraph 4, after adding and deducting any positive or negative Closing
Adjustments to the Purchase Price shall constitute the “Adjusted Cash Purchase
Price.” Velocity shall pay to Classic at Closing, in cash or other immediately
available funds, the “Initial Installment”, which amount shall be equal to 50%
of the Adjusted Cash Purchase Price. The balance of the Adjusted Cash Purchase
Price, after adding and deducting any positive or negative Post-Closing
Adjustments to the Adjusted Purchase Price, shall be the “Final Installment”,
the payment of which shall be secured by a negotiable promissory note from
Velocity payable to Classic (the “Purchase Promissory Note”), substantially in
the form of the Promissory Note, attached hereto as Exhibit B and made a part
hereof, delivered at the Closing, which shall be payable on or before the one
(1) year anniversary of Closing and shall be secured by a first and prior
perfected security interest in and to the Classic Assets.



4.             PURCHASE PRICE.


 
The Purchase Price for the Classic Assets shall be $1,169,647.00, subject to
proportionate reduction and certain Closing Adjustments and Post-Closing
Adjustments.



5.
DUE DILIGENCE.   Upon acceptance of this letter as a definitive, legally binding
LOI until termination of this LOI or closing of the Transaction contemplated by
this LOI, whichever is later: (A) Classic shall, at reasonable times upon
reasonable notice, provide Velocity with access, at Velocity’s sole cost, risk,
and expense, to its books and records in its Lexington, Kentucky office as well
as such access at its field office in Oceana, West Virginia and at the well
sites as is reasonably necessary or appropriate for the purpose of conducting a
field investigation of the Classic Assets and making an assessment of the
environmental condition of the same in order to verify that no material
Environmental Conditions (as defined below) exist that might constitute Defects;
(B) Velocity shall exercise its best efforts to obtain the final approval of its
existing senior lenders to provide financing for this Transaction, which is
expected but cannot be assured, to enable Velocity to consummate the
Transaction; (C) Classic shall continue to conduct its business in the ordinary
course of business as contemplated in the LOI; and (D) Classic will have a
continuing obligation to furnish daily production reports, AFEs, operational
reports, marketing data, and other pertinent data and information relating to
the Classic Assets.


 
4

--------------------------------------------------------------------------------

 


6.
NONASSIGNABILITY:  Any rights granted to a party hereunder may not be assigned
without the prior written consent of the other party, and to the extent of any
proposed assignment by Velocity necessitated by financing arrangements to
effectuate this Transaction, such consent not to be unreasonably withheld by
Classic.



7.
ADDITIONAL AGREEMENTS. The Parties contemplate execution by Classic and Velocity
of the following agreements contemporaneously with the Closing:



A. FARMOUT AGREEMENT: Classic and Velocity would enter into a Farmout Agreement
granting Velocity Hundred Percent (100%) of Classic’s farmout rights in certain
Farmout Well Locations, giving Velocity the opportunity to earn interests
therein by exploring for and developing such Farmout Well Locations pursuant to
a Farmout Agreement substantially in the form of Farmout Agreement attached
hereto as Exhibit C and made a part hereof;


B.  MASTER JOA:   Classic and Velocity would enter into a Master Joint Operating
Agreement (“Master JOA”) in substantially the form of Joint Operating Agreement
attached hereto as Exhibit D and made a part hereof; and
C.        MASTER SERVICES AGREEMENT:  Classic and Velocity would enter into two
Master Services Agreement (“MSA”) in substantially the form of Master Services
Agreements attached hereto as Exhibit E and made a part hereof to cover various
situations where Classic may be called on from time to time to provide certain
services to Velocity (and visa-versa, in which the roles of Contractor and
Operator would be reversed), which situations may include without limitation the
following:


(1)       Classic would agree to give Velocity the opportunity to utilize its
drilling rigs for the drilling of any new wells proposed in which Velocity has a
Working Interest, provided that the costs for such rigs were based on
competitive rates being charged at the time for comparable equipment in the
area;


(2)       Velocity would agree to give Classic the opportunity to utilize its
service rigs and other equipment to provide support services for wells operated
by Velocity, provided that the costs for such services were based on competitive
rates being charged at the time for comparable equipment in the area; and

 
5

--------------------------------------------------------------------------------

 


(3)        Classic and Velocity would closely collaborate on all drilling,
completion and production procedures utilized for any future wells drilled, or
on any completions, recompletions or production enhancement operations performed
on existing Wells in which Classic and Velocity both have a Working Interest,
including participation by representatives of both companies in the supervision
and implementation of such procedures and operations in the field, with the
ultimate decision in each case to be made by the representative of the party who
is the Operator for the particular Well.


8.
EXCLUSIVITY AND EXHIBITS.     Upon acceptance of this letter as an LOI by
Classic, (i) there shall be a period of exclusivity within which Velocity shall
have the sole right to negotiate the acquisition of the Classic Assets through
the Closing Deadline (as defined in Paragraph 12 below), as may be extended, and
(ii) the Parties shall expeditiously attempt to finalize all schedules and
exhibits to the LOI (collectively, the “Exhibits”), and proceed to Closing. The
LOI Exhibits shall include, by way of illustration and not of limitation, the
following LOI Exhibits:



Exhibit A
Wells



Exhibit A-1
50% PDP Wells

Exhibit A-2
50% PDNP & BP Wells

Exhibit A-3
Summit Wells

Exhibit A-4
100% PDP Wells

Exhibit A-5
100% PDNP & BP Wells



Exhibit B
Promissory Note



Exhibit C
Form of Farmout Agreement



Exhibit D
Form of Master Joint Operating Agreement



Exhibit E
Form of Master Services Agreements

 
9.
EXPENSES.    Each Party is responsible for its own expenses.



10.
GOVERNING LAW.   The laws of the Commonwealth of Kentucky, excluding its
conflicts of law principles, shall govern this Agreement.


 
6

--------------------------------------------------------------------------------

 

11.
BINDING EFFECT.  Notwithstanding any language herein to the contrary, all of the
terms of this LOI shall be binding upon the Parties following the execution of
this letter as a LOI. The terms and conditions contained in Paragraphs 5, 6, 8,
9, 10, 11 and 12 as well as the provisions of the Confidentiality Agreement
between Velocity and Classic shall continue to remain binding and survive the
termination of this LOI in the event the Parties do not consummate the
Transaction contemplated in this Letter of Intent and the LOI is otherwise
terminated pursuant to Paragraph 12 hereof.



12.
LOI ACCEPTANCE DEADLINE AND CLOSING DEADLINE. Classic shall have until 6:00 PM
EST on September __, 2009 to execute this offer letter as a Letter of Intent
(“LOI Acceptance Deadline”).  This LOI shall terminate upon the earlier to occur
of the following events: (a) the consummation of the Transaction; (b) the
failure of the Transaction to close on or before September 30, 2009, or as
otherwise extended by mutual agreement of the Parties (“Closing Deadline”); or
(c) by mutual agreement of the Parties.



13.
WARRANTIES, DISCLAIMERS, AND REMEDIES.



A.        WARRANTIES AND DISCLAIMERS.  Classic warrants and represents that
Classic has Defensible Title (as defined below) to the Classic Assets, and
Classic shall warrant and defend title to the Classic Assets conveyed to
Velocity against every person whomsoever lawfully claiming the Properties or any
part thereof by, through or under Classic, but not otherwise.  Except for this
limited warranty of title set forth in this Article 13 and as otherwise
expressly set forth hereunder, Velocity acknowledges and agrees that the
Properties are being purchased on an "as is, where is" and "with all faults"
basis, and, accordingly, that Classic expressly disclaims and negates all other
warranties and representations, express, implied, statutory, or under common
law, or otherwise, whether as to past, present, or future matters, including
without limitation as to OPERATING AND ENVIRONMENTAL CONDITION OF THE
PROPERTIES; MERCHANTABILITY; FITNESS FOR A PARTICULAR PURPOSE; CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS; THE ACCURACY OR COMPLETENESS OF ANY INFORMATION,
DATA, OR OTHER MATERIALS (WHETHER WRITTEN, ORAL, OR VISUAL) FURNISHED TO
VELOCITY BY OR ON BEHALF OF CLASSIC WITH RESPECT TO TITLE, GEOLOGICAL,
GEOPHYSICAL, ENGINEERING, OR OTHER TECHNICAL DATA; THE EXISTENCE OR EXTENT OF
OIL, GAS, OR OTHER MINERAL RESERVES; THE RECOVERABILITY AND COSTS OF RECOVERY OF
SUCH RESERVES; THE RESULTS WHICH MIGHT BE EXPECTED FROM ANY EXPLORATION,
DEVELOPMENT, OR OTHER OPERATIONAL ACTIVITIES ASSOCIATED WITH THE PROPERTIES; THE
MARKETABILITY, PRODUCT PRICING ASSUMPTIONS, OR VALUATION OF SUCH RESERVES; AND
ANY OTHER MATTERS WHICH MIGHT BE OF INTEREST AND CONCERN TO A PURCHASER OF
ASSETS SIMILAR TO THE CLASSIC ASSETS.

 
7

--------------------------------------------------------------------------------

 


For all purposes hereunder, the term “Defensible Title” means such title
conveyed by Classic that, subject to and except for the Permitted Encumbrances
(as hereinafter defined):


(1)         entitles Velocity to receive not less than the “Net Revenue
Interests” in the Wells as set forth in Exhibits A-1, A-2, A-3, A-4 and A-5, as
applicable, of all oil, gas and associated liquid and gaseous hydrocarbons
produced, saved and marketed from the Leases;


(2)         obligates Velocity to bear costs and expenses relating to the
ownership, operation, maintenance and repair of the Wells and facilities located
on or attributable to the Properties in an amount not greater than the “Working
Interests”  in the Wells as set forth in ExhibitsA-1, A-2, A-3, A-4 and A-5, as
applicable, unless there is a corresponding increase in the Net Revenue
Interests in such Wells; and


(3)         is free and clear of all claims, liens, encumbrances and
encroachments, except for Permitted Encumbrances.


For all purposes hereunder, the term “Permitted Encumbrances”  means:


(1)         Royalties, overriding royalties, production payments, reversionary
interests, convertible interests, net profits interests, division orders and
similar burdens encumbering the Leases to the extent the net cumulative effect
of such burdens do not, as of Closing, operate to: (i) reduce the Net Revenue
Interests of the Wells to less than the Net Revenue Interests set forth in
Exhibits A-1, A-2, A-3, A-4, and A-5 as applicable, and/or (ii) obligate Classic
to bear costs and expenses relating to the ownership, operation, maintenance and
repair of the Wells and facilities located on or attributable to the Properties
in an amount not greater than the “Working Interests”  in the Wells as set forth
in ExhibitsA-1, A-2, A-3, A-4 and A-5, as applicable,, unless there is a
corresponding increase in the Net Revenue Interests in such Wells;


(2)         Preferential purchase rights and consents to assignment and similar
contractual provisions encumbering the Properties with respect to which, prior
to Closing, (i) waivers or consents have been obtained from the appropriate
Parties,  (ii) the appropriate time period for asserting such rights have
expired without an exercise of such rights or (iii) such rights are exercised,
resulting in a Closing Adjustment pursuant to Paragraph 3A hereof;

 
8

--------------------------------------------------------------------------------

 


(3)         All rights to consent by, required notices to, filings with, or
other actions by governmental entities or tribal authorities in connection with
the sale or conveyance of the Properties, if the same are customarily obtained
subsequent to the transfer of title;


(d)         Rights reserved to or vested in any governmental entity or tribal
authority having appropriate jurisdiction to control or regulate the Properties
in any manner whatsoever, and all Laws of any such governmental entity or tribal
authority;


(e)         Easements, rights-of-way, servitudes, surface leases, subsurface
leases, grazing rights, logging rights, canals, ditches, reservoirs, pipelines,
utility lines, telephone lines, power lines, railways, streets, roads, alleys,
highways and structures on, over and through the Properties, to the extent such
rights, interests or structures do not materially interfere with the operation
of the Properties;


(f)          The terms and conditions of all leases, agreements, contracts and
instruments associated with, attributable to or encumbering the Properties;


(g)         Liens for taxes or assessments not yet due or not yet delinquent or,
if delinquent, that are being contested by Classic in good faith in the ordinary
course of business; and
 
(h)         Liens of operators relating to obligations not yet due or not yet
delinquent or, if delinquent, that are being contested by Classic in good faith
in the ordinary course of business.


B.        LIMITATION OF REMEDIES AND DAMAGES.  Notwithstanding the limited
special title warranty and the disclaimer of all other representations and
warranties above, the Parties understand and agree that Classic shall, with
respect to all matters hereinbelow arising prior to the Effective Date hereof,
be responsible for curing any Title Defects that would cause Velocity to not
have Defensible Title to the Classic Assets and for remediating, or reimbursing
Velocity for its damages and costs of remediating, any Environmental Conditions
(individually or collectively, “Defects”); adjustments for title, accounting,
environmental, contractual, or other Post-Closing Adjustments (to the extent in
favor of Velocity and to the extent not reflected in determination of the Final
Installment); and for any other matters arising under or in connection with the
Transaction contemplated under this Agreement (individually or collectively,
such Defects and other pre-Effective Date matters for which Velocity shall be
entitled to recourse against Classic shall be referred to herein as “Classic
Liabilities”) must be asserted by Velocity within two (2) years of the Closing
Date (“Classic Liability Cut-Off Date”) in the event and to the extent that such
Liabilities arose prior to the Effective Date.  Except and to the extent
otherwise allowable under the Master JOA or any other applicable Contracts or
other agreements, which rights and remedies contained therein are expressly not
waived or released by Velocity, Velocity expressly acknowledges and agrees that
its sole recourse and remedies shall be deemed to have been waived, released and
forever barred as to all other matters which would have otherwise constituted
Defects or other Liabilities if timely asserted prior to the Classic Liability
Cut-Off Date.  Notwithstanding anything herein to the contrary, none of the
Parties shall be liable to any of the other Parties or to any Third Parties for
any indirect, incidental, consequential, special, punitive, or exemplary damages
arising under or in connection with this Agreement.

 
9

--------------------------------------------------------------------------------

 


For all purposes hereunder, the term “Environmental Conditions” shall mean any
conditions involving: (a) remediation and/or clean-up thereof; (b) damage to
and/or loss of any property or resource; and/or (c) injury or death of any
person(s) whomsoever, including without limitation, Claims relating to breach
and/or violation of Environmental Laws, common law causes of action such as
negligence, gross negligence, strict liability, nuisance or trespass, or fault
imposed by statute, rule, regulation or otherwise, Claims relating to asbestos,
NORM (naturally occurring radioactive materials), other potentially hazardous
substances, or other potentially hazardous wastes, all costs associated with
remediation and clean up, and fines and penalties associated with any of the
foregoing.


For all purposes hereunder, the term “Environmental Laws” means all laws,
statutes, ordinances, permits, orders, judgments, decrees, rules or regulations
which are promulgated, issued or enacted by a federal, state, or local
governmental entity having appropriate jurisdiction that: relate to (a) the
prevention of pollution or environmental damage, (b) the remediation of
pollution or environmental damage, or (c) the protection of the environment
generally, including without limitation, the following acts:  Clean Air Act;
Clean Water Act; Comprehensive Environmental Response, Compensation and
Liability Act (CERCLA) of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986 (SARA); Federal Water Pollution Control Act;
Resource Conservation and Recovery Act of 1976 (RCRA); Safe Drinking Water Act;
Hazardous Materials Transportation Act; National Environmental Policy Act; the
Toxic Substance and Control Act; Hazardous and the Solid Waste Amendments Act of
1984; Oil Pollution Control Act of 1990 (OPA); Emergency Planning and Community
Right-to-Know Act; Noise Control Act; Endangered Species Act; National Historic
Preservation Act; and any state, local, or tribal counterparts thereof as well
as other relevant Environmental Laws, each as currently existing and as amended
from time to time.

 
10

--------------------------------------------------------------------------------

 


C.      ACKNOWLEDGEMENT AND ACCEPTANCE OF RISKS AND WARRANTY
DISCLAIMERS.  Velocity acknowledges, and freely and voluntarily agrees to
accept, the warranties, remedies, damages and the limitations upon all of same
set forth in this Paragraph 13 and agrees to assume any other liabilities,
indemnities, and risks associated with the Classic Assets, notwithstanding the
Classic’s disclaimer of warranties and other provisions of this Paragraph
13.  Velocity further acknowledges and freely and voluntarily agrees to accept
and assume, the risks that Velocity is (i) not entitled to rely on the accuracy
or completeness of the information in its review and evaluation of the
transaction; (ii) able to bear the economic risk of any oil and gas investment
that Velocity has decided to make with respect to the transaction; (iii) capable
of evaluating the merits and risks of investments in oil and gas properties
generally and in the subject properties specifically; (iv) making the investment
with respect to any such transaction for its own account and not with a view to
the distribution or sale thereof, and (v) acting solely for its own account
evaluating and consummating the transaction contemplated in this Agreement.


14.          MISCELLANEOUS.


A.        Notices:  All notices and other communications required, permitted or
desired to be given hereunder must be in writing and sent by U.S. mail, properly
addressed as shown below, and with all postage and other charges fully prepaid
or by hand delivery or by facsimile transmission.  Date of service by mail and
hand delivery is the date on which such notice is received by the addressee and
by facsimile is the date sent (as evidenced by fax machine confirmation of
receipt), or if such date is not on a Business Day, then on the next date which
is a Business Day.  Any of the Parties may change its address by notifying the
other Parties in writing.


If to Classic:
William W. Kelly, Jr.
 
416 W. Brannon Road
 
Nicholasville, KY  40356
 
Tel. (859) 296-9608
 
Fax:  (859) 201-1159
 
wkelly2304@aol.com
   
With a copy to:
Alvin Kirk
 
Box 1198
 
Inez, KY  41224
 
ackirk@suddenlink.net
 
and


 
11

--------------------------------------------------------------------------------

 



 
William F. Rigsby
 
Rigsby Law Group, PLC
 
228 E. High Street
 
Lexington, Kentucky 40507
 
Tel. (859) 233-4633
 
Fax: (859) 233-4642
 
wfrigsby@rigsbylawgroup.com
   
If to Velocity:
D. E. Vandenberg
 
Velocity Energy Inc.
 
523 N. Sam Houston Pkwy. E., Suite 175
 
Houston, TX  77060
 
Tel. (713) 410-7024
 
Fax:  (281) 741-0895
 
dvandenberg@velocityenergy.net
   
With a copy to:
Gary L. Lancaster
 
Velocity Energy Inc.
 
523 N. Sam Houston Pkwy. E., Suite 175
 
Houston, TX  77060
 
Tel. (713) 832-594-3825
 
Fax:  (281) 741-0895
 
glancaster@velocityenergy.net



B.       Conveyance Costs:  Velocity shall be solely responsible for filing and
recording documents related to the transfer of the Classic Assets from Classic
to Velocity and for all costs and fees associated therewith, including filing
the assignment of the Classic Assets, copies of which, together with all
recording data and evidence of all required filings, shall be furnished to
Classic.


C.        Further Assurances:  From and after Closing, at the request of the
other Party but without further consideration, each Party shall execute and
deliver such other instruments of conveyance and take such other actions as such
Party Classic reasonably may request to more effectively effectuate the purposes
of this Agreement. If any of the Properties are incorrectly described, the
description shall be corrected upon proof of the proper description.

 
12

--------------------------------------------------------------------------------

 

D.       Dispute Resolution.  Any disputes arising hereunder that have not
resolved within thirty (30) Days of the date within which notice of the matters
in dispute, together with reasonable supporting documentation, was delivered to
the other Party shall be resolved through binding “baseball-style” arbitration,
as to each dispute (if more than one), conducted in Charleston, West Virginia.
Each Party selects one arbitrator and the two arbitrators so selected then
select a third, neutral arbitrator. Each Party presents its case to the panel of
three arbitrators who must issue a binding order adopting the position of one
Party or the other Party, as to each dispute (if more than one), with the losing
Party to pay all costs of such arbitration proceeding as to that dispute. If the
Party disputing the right of termination does not initiate arbitration
proceeding to resolve the dispute within the time period specified hereinabove,
such Party shall be deemed to have waived its right to initiate such arbitration
proceeding.


E.        Amendments and Severability.  No amendments or other changes to this
Agreement shall be effective or binding on either of the Parties unless the same
shall be in writing and signed by both Classic and Velocity.  The invalidity of
any one or more provisions of this Agreement shall not affect the validity of
this Agreement as a whole, and in case of any such invalidity, this Agreement
shall be construed as if the invalid provision had not been included herein.


F.        Successors and Assigns.  This Agreement shall not be assigned, either
in whole or in part, except as provided in Paragraph 6 hereof. The terms,
covenants and conditions contained in this Agreement shall be binding upon and
shall inure to the benefit of Classic and Velocity and their respective
successors and assigns, and such terms, covenants and conditions shall be
covenants running with the land and with each subsequent transfer or assignment
of the Properties.


G.        Execution in Counterparts.  This Agreement may be executed in
counterparts, which shall when taken together constitute a single valid and
binding agreement.


H.        Entire Agreement.  This Agreement, including any agreements to be
executed in conjunction herewith as set forth herein, supersedes all prior and
contemporaneous negotiations, understandings, letters of intent and agreements
(whether oral or written) between the Parties relating to the Properties and
constitutes the entire understanding and agreement between the Parties with
respect to the sale and purchase of the Properties.

 
13

--------------------------------------------------------------------------------

 

Sincerely,


VELOCITY ENERGY PARTNERS LP,
By Velocity Energy Limited LLC,
It’s General Partner


By:
/s/ D. E. Vandenberg
Name:
D. E. Vandenberg
Title:
Chief Executive Officer and President



ACCEPTED AND AGREED this 5th day of September, 2009:



CLASSIC OIL & GAS RESOURCES, INC.
   
By:
/s/ William W. Kelly, Jr.
Name:
William W. Kelly, Jr.
Title:
President



cc:
Gary Lancaster
 
Donald Sebastian
 
Brian McNiell
 
David Stetson


 
14

--------------------------------------------------------------------------------

 
 

   
   EXHIBIT A-1  PDP WELLS
         
 CLASSIC OIL & GAS
50%
         
   RESOURCES, INC.
WELLS
                       
   CLASSIC INTERESTS
BPO
BPO
APO
APO
WELL
PROSPECT
COUNTY
STATUS
WI
NRI
WI
NRI
               
 AUREDNICK #1 PDP
CLEAR FORK
WYOMING
1-PDP
2.500
2.450
2.500
2.450
 BOLEN#1 PDP
OCEANA EAST
WYOMING
1-PDP
1.039
1.119
1.039
1.119
 BROWNING #1 PDP
CLEAR FORK
WYOMING
1-PDP
2.500
2.470
2.500
2.470
 BRYANT #1 PDP
OCEANA
WYOMING
1-PDP
4.000
3.300
4.000
3.300
 CHAMBERS #1 PDP
CLEAR FORK
WYOMING
1-PDP
1.500
1.670
1.500
1.670
 COOK #1 PDP
OCEANA EAST
WYOMING
1-PDP
5.526
4.560
5.526
4.560
 COOK #2 PDP
OCEANA EAST
WYOMING
1-PDP
1.039
0.857
1.039
0.857

 

--------------------------------------------------------------------------------


 
 

   
   EXHIBIT A-1  PDP WELLS
         
 CLASSIC OIL & GAS
50%
         
   RESOURCES, INC.
WELLS
                       
   CLASSIC INTERESTS
BPO
BPO
APO
APO
WELL
PROSPECT
COUNTY
STATUS
WI
NRI
WI
NRI

 
COOKE, H. #1 PDP
OCEANA EAST
WYOMING
1-PDP
5.000
4.300
5.000
4.300
 CRAIG #1 PDP
CLEAR FORK
WYOMING
1-PDP
2.500
2.450
2.500
2.450
 DAVIS #1 PDP
CLEAR FORK
WYOMING
1-PDP
2.000
2.225
2.000
2.225
 FOX #1 PDP
OCEANA
WYOMING
1-PDP
5.000
4.850
5.000
4.850
 FOX #2 PDP
OCEANA
WYOMING
1-PDP
4.000
3.300
4.000
3.300
 HATFIELD #1 PDP
OCEANA
WYOMING
1-PDP
1.039
1.119
1.039
1.119
 HUGHES #1 PDP
CLEAR FORK
WYOMING
1-PDP
2.500
2.450
2.500
2.450
 JACKSON #1 PDP
OCEANA EAST
WYOMING
1-PDP
4.000
3.300
4.000
3.300
 JEWELL #1 PDP
OCEANA EAST
WYOMING
1-PDP
1.039
1.119
1.039
1.119

 


 

--------------------------------------------------------------------------------


 

   
   EXHIBIT A-1  PDP WELLS
         
 CLASSIC OIL & GAS
50%
         
   RESOURCES, INC.
WELLS
                       
   CLASSIC INTERESTS
BPO
BPO
APO
APO
WELL
PROSPECT
COUNTY
STATUS
WI
NRI
WI
NRI

 
LAMB #1 PDP
OCEANA EAST
WYOMING
1-PDP
1.039
1.119
1.039
1.119
 LANDIS #1 PDP
CLEAR FORK
WYOMING
1-PDP
1.500
1.670
1.500
1.670
 LANDIS #2 PDP
CLEAR FORK
WYOMING
1-PDP
1.500
1.670
1.500
1.670
 LANDIS #3 PDP
CLEAR FORK
WYOMING
1-PDP
2.500
2.470
2.500
2.470
 NLC CHURCH #1 PDP
OCEANA EAST
WYOMING
1-PDP
5.000
4.850
5.000
4.850
 PCHC 1309 B PDP
OCEANA
WYOMING
1-PDP
1.813
1.523
1.813
1.523
 PCT #115 PDP
YUKON - S
McDOWELL
1-PDP
5.500
4.510
2.955
2.425



 

--------------------------------------------------------------------------------


 
 

   
   EXHIBIT A-1  PDP WELLS
         
 CLASSIC OIL & GAS
50%
         
   RESOURCES, INC.
WELLS
                       
   CLASSIC INTERESTS
BPO
BPO
APO
APO
WELL
PROSPECT
COUNTY
STATUS
WI
NRI
WI
NRI

 
PCT #128 PDP
YUKON - S
McDOWELL
1-PDP
1.500
1.230
0.775
0.635
 PCT #129 PDP (APO)
YUKON - S
McDOWELL
1-PDP
5.500
4.510
2.955
2.425
 PCT #130 PDP
YUKON - S
McDOWELL
1-PDP
5.500
4.510
2.955
2.425
 PCT #131 PDP (APO)
YUKON - S
McDOWELL
1-PDP
2.500
2.050
1.410
1.155
 PCT #132 PDP
YUKON - S
McDOWELL
1-PDP
5.500
4.510
2.955
2.425
 PCT #133 PDP
YUKON - S
McDOWELL
1-PDP
2.000
1.640
1.035
0.850
 PCT #134 PDP
YUKON - S
McDOWELL
1-PDP
5.000
4.100
2.585
2.120
 PCT #135 PDP
YUKON - S
McDOWELL
1-PDP
5.500
4.510
2.955
2.425
 PCT #136 PDP
YUKON - S
McDOWELL
1-PDP
12.500
10.025
6.465
5.300
 PCT #137 PDP (APO)
YUKON - S
McDOWELL
1-PDP
5.500
4.510
2.955
2.425
 PCT #138 PDP
YUKON - S
McDOWELL
1-PDP
2.500
2.050
1.290
1.060
 PCT #140 PDP
YUKON - S
McDOWELL
1-PDP
1.500
1.230
0.775
0.635
 PCT #141 PDP
YUKON - S
McDOWELL
1-PDP
5.500
4.510
2.955
2.425
 PCT #142 PDP
YUKON - S
McDOWELL
1-PDP
0.500
0.410
0.260
0.215

 

--------------------------------------------------------------------------------


 
 

   
   EXHIBIT A-1  PDP WELLS
         
 CLASSIC OIL & GAS
50%
         
   RESOURCES, INC.
WELLS
                       
   CLASSIC INTERESTS
BPO
BPO
APO
APO
WELL
PROSPECT
COUNTY
STATUS
WI
NRI
WI
NRI

 
PCT #143 PDP (APO)
YUKON - S
McDOWELL
1-PDP
5.500
4.510
2.955
2.425
 PCT #146 PDP
YUKON - S
McDOWELL
1-PDP
1.500
1.230
0.775
0.635
 PCT #150 PDP
YUKON - N
McDOWELL
1-PDP
2.500
2.050
1.290
1.060
 PCT #152 PDP (APO)
YUKON - N
McDOWELL
1-PDP
2.500
2.050
1.290
1.060
 PCT #153 PDP
YUKON - N
McDOWELL
1-PDP
2.500
2.050
1.290
1.060
 PCT #154 PDP
YUKON - N
McDOWELL
1-PDP
18.500
15.170
9.565
7.845
 PCT #156 PDP
YUKON - N
McDOWELL
1-PDP
1.500
1.230
0.775
0.635
 PCT #157 PDP
YUKON - S
McDOWELL
1-PDP
2.500
2.050
1.410
1.155
 PCT #160 PDP
YUKON - N
McDOWELL
1-PDP
2.500
2.050
1.410
1.155
 PCT #161 PDP
YUKON - N
McDOWELL
1-PDP
5.500
4.510
2.955
2.425
 PCT #162 PDP
YUKON - N
McDOWELL
1-PDP
5.500
4.510
2.955
2.425
 PCT #163 PDP
YUKON - N
McDOWELL
1-PDP
5.500
4.510
2.955
2.425
 PCT #164 PDP
YUKON - N
McDOWELL
1-PDP
5.500
4.510
2.955
2.425

 

--------------------------------------------------------------------------------


 
 

   
   EXHIBIT A-1  PDP WELLS
         
 CLASSIC OIL & GAS
50%
         
   RESOURCES, INC.
WELLS
                       
   CLASSIC INTERESTS
BPO
BPO
APO
APO
WELL
PROSPECT
COUNTY
STATUS
WI
NRI
WI
NRI

 
PCT #166 PDP
YUKON - N
McDOWELL
1-PDP
5.500
4.510
2.955
2.425
 PCT #167 PDP
YUKON - S
McDOWELL
1-PDP
2.500
2.050
1.410
1.155
 PCT #168 PDP
YUKON - S
McDOWELL
1-PDP
9.000
7.380
4.655
3.815
 PCT #169 PDP
YUKON - S
McDOWELL
1-PDP
1.500
1.230
0.775
0.635
 PCT #175 PDP
YUKON - S
McDOWELL
1-PDP
2.500
2.050
1.410
1.155
 PENNINGTON #1 PDP
CLEAR FORK
WYOMING
1-PDP
2.500
2.550
2.500
2.550
 SHORT, A. #1 PDP
CLEAR FORK
WYOMING
1-PDP
2.000
2.225
2.000
2.225
 SPEARS #1 PDP
OCEANA EAST
WYOMING
1-PDP
4.500
3.690
4.500
3.690



 
 

--------------------------------------------------------------------------------


 
 

   
   EXHIBIT A-1  PDP WELLS
         
 CLASSIC OIL & GAS
50%
         
   RESOURCES, INC.
WELLS
                       
   CLASSIC INTERESTS
BPO
BPO
APO
APO
WELL
PROSPECT
COUNTY
STATUS
WI
NRI
WI
NRI

 
STEPP #1 PDP
OCEANA
WYOMING
1-PDP
6.500
5.500
6.500
5.500
 TOLER, C. #1 PDP
CLEAR FORK
WYOMING
1-PDP
1.500
1.670
1.500
1.670
 TOLER, D. #1 PDP
CLEAR FORK
WYOMING
1-PDP
25.374
20.568
25.374
20.568
 TOLER, D.R. #1 PDP
OCEANA EAST
WYOMING
1-PDP
4.000
3.280
4.000
3.280
 TOLER, J. #1 PDP
CLEAR FORK
WYOMING
1-PDP
2.500
2.550
2.500
2.550
 TOLER, K. #1 PDP
CLEAR FORK
WYOMING
1-PDP
43.500
35.940
43.500
35.940
 TOLER, M. #1 PDP
CLEAR FORK
WYOMING
1-PDP
2.500
2.550
2.500
2.550
 TOLER, T. #1 PDP
CLEAR FORK
WYOMING
1-PDP
2.000
2.225
2.000
2.225
 WEST, S. #1 PDP
CLEAR FORK
WYOMING
1-PDP
27.675
25.009
27.675
25.009



 

--------------------------------------------------------------------------------


 
 
 

   
   EXHIBIT A-1  PDP WELLS
         
 CLASSIC OIL & GAS
50%
         
   RESOURCES, INC.
WELLS
                       
   CLASSIC INTERESTS
BPO
BPO
APO
APO
WELL
PROSPECT
COUNTY
STATUS
WI
NRI
WI
NRI

               
WEST, S. #3 PDP
CLEAR FORK
WYOMING
1-PDP
5.000
4.125
5.000
4.125
 WEST ET AL #1 PDP
CLEAR FORK
WYOMING
2-PDNP
2.000
2.225
2.000
2.225
 WRIGHT, B. #1 PDP
KIMBALL
WYOMING
1-PDP
4.500
3.715
4.500
3.715



 

--------------------------------------------------------------------------------


 


EXHIBIT A-2  PDNP&BP WELLS
CLASSIC OIL & GAS    50%
    RESOURCES, INC.     WELLS



       
CLASSIC INTERESTS
 
BPO
   
BPO
   
APO
   
APO
 
WELL
 
PROSPECT
 
COUNTY
 
STATUS
 
WI
   
NRI
   
WI
   
NRI
                                       
CLINE, B.  #1 PDNP
 
CLEAR FORK
 
WYOMING
 
2-PDNP
    2.500       2.550       2.500       2.550  
FIELDS, BOB #1 PDNP
 
OCEANA
 
WYOMING
 
2-PDNP
    4.000       3.280       4.000       3.280  
FOX #1 PDNP (BP)
 
OCEANA
 
WYOMING
 
2-PDNP (BP)
    5.000       4.850       5.000       4.850  
JACKSON #1 PDNP (BP)
 
OCEANA EAST
 
WYOMING
 
2-PDNP (BP)
    4.000       3.300       4.000       3.300  
LAMB #1 PDNP (BP)
 
OCEANA EAST
 
WYOMING
 
2-PDNP (BP)
    1.039       1.119       1.039       1.119  
NLC CHURCH #1 PDNP (BP)
 
OCEANA EAST
 
WYOMING
 
2-PDNP (BP)
    5.000       4.850       5.000       4.850  
PCT #134 PDNP (BP)
 
YUKON - S
 
McDOWELL
 
2-PDNP (BP)
    5.000       4.100       2.585       2.120  
PCT #145 PDNP
 
YUKON - S
 
McDOWELL
 
2-PDNP
    3.000       2.460       1.274       1.554  
PCT #149 PDNP
 
YUKON - N
 
McDOWELL
 
2-PDNP
    2.500       2.050       1.292       1.059  
PCT #173 PDNP
 
YUKON - S
 
McDOWELL
 
2-PDNP
    5.500       4.510       2.844       2.332  
PCT #176 PDNP
 
YUKON - S
 
McDOWELL
 
2-PDNP
    12.500       10.250       6.465       5.300  
STEPP #1 PDNP (BP)
 
OCEANA
 
WYOMING
 
2-PDNP (BP)
    6.500       5.500       6.500       5.500  
TOLER, D.R. #1 PDNP (BP)
 
OCEANA EAST
 
WYOMING
 
2-PDNP (BP)
    4.000       3.280       4.000       3.280  
WEST, S. #2 PDNP
 
CLEAR FORK
 
WYOMING
 
2-PDNP
    2.500       2.550       2.500       2.550  

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-3 SUMMIT WELLS
CLASSIC OIL & GAS      %
       RESOURCES, INC.     VARIES



       
CLASSIC INTERESTS
 
BPO
   
BPO
   
APO
   
APO
 
WELL
 
PROSPECT
 
COUNTY
 
STATUS
 
WI
   
NRI
   
WI
   
NRI
                                       
BOLEN#1 PDP
 
OCEANA EAST
 
WYOMING
 
1-PDP
    1.039       1.119       1.039       1.119  
COOK #1 PDP
 
OCEANA EAST
 
WYOMING
 
1-PDP
    5.526       4.560       5.526       4.560  
COOK #2 PDP
 
OCEANA EAST
 
WYOMING
 
1-PDP
    1.039       0.857       1.039       0.857  
HATFIELD #1 PDP
 
OCEANA
 
WYOMING
 
1-PDP
    1.039       1.119       1.039       1.119  
JEWELL #1 PDP
 
OCEANA EAST
 
WYOMING
 
1-PDP
    1.039       1.119       1.039       1.119  
LAMB #1 PDP
 
OCEANA EAST
 
WYOMING
 
1-PDP
    1.039       1.119       1.039       1.119  

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-4  PDP WELLS
CLASSIC OIL & GAS     100%
     RESOURCES, INC.      WELLS



       
CLASSIC INTERESTS
 
BPO
   
BPO
   
APO
   
APO
 
WELL
 
PROSPECT
 
COUNTY
 
STATUS
 
WI
   
NRI
   
WI
   
NRI
                                       
ADKINS #1 PDP
 
INDIAN CREEK
 
WYOMING
 
1-PDP
    15.000       12.825       15.000       12.825  
BOBO #1 PDP
 
GILBERT CREEK
 
MINGO
 
1-PDP
    75.000       66.250       75.000       66.250  
CLINE, ELMER #1 PDP
 
GILBERT CREEK
 
MINGO
 
1-PDP
    100.000       87.500       100.000       87.500  
CLINE, ELMER #2 PDP
 
GILBERT CREEK
 
MINGO
 
1-PDP
    15.500       15.250       15.500       15.250  
CLINE, R. S. #1 PDP
 
ELK LICK
 
WYOMING
 
1-PDP
    30.000       27.650       30.000       27.650  
CNB 748 PDP
 
BOONE COUNTY
 
BOONE
 
1-PDP
    100.000       80.280       100.000       80.280  
ELLIS #1 PDP
 
GILBERT CREEK
 
MINGO
 
1-PDP
    100.000       87.500       100.000       87.500  
ELLIS #2 PDP
 
GILBERT CREEK
 
MINGO
 
1-PDP
    19.500       18.670       19.500       18.670  
McGRAW #1 PDP
 
PECKS MILL - LF
 
LOGAN
 
1-PDP
    10.000       9.000       10.000       9.000  
MEADOWS #1 PDP
 
BRENTON
 
WYOMING
 
1-PDP
    100.000       87.500       100.000       87.500  
OWENS #1 PDP
 
GARDEN GAP
 
WYOMING
 
1-PDP
    20.000       18.300       20.000       18.300  
PENN VA. #920 PDP
 
ANAWALT
 
McDOWELL
 
1-PDP
    100.000       87.500       100.000       87.500  
SMITH #1 PDP
 
GILBERT CREEK
 
MINGO
 
1-PDP
    20.000       19.100       20.000       19.100  


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-5  PDNP&BP WELLS
CLASSIC OIL & GAS     100%
    RESOURCES, INC.    WELLS



       
CLASSIC INTERESTS
 
BPO
   
BPO
   
APO
   
APO
 
WELL
 
PROSPECT
 
COUNTY
 
STATUS
 
WI
   
NRI
   
WI
   
NRI
                                       
TINSLEY #1 PDNP
 
GILBERT CREEK
 
MINGO
 
2-PDNP
    100.000       77.500       100.000       77.500  


 
 

--------------------------------------------------------------------------------

 